BERZON, Circuit Judge,
concurring:
I fully concur in the opinion, but write separately about two related matters. First, the standing issue in this case is, I believe, somewhat more straightforward than the court’s opinion may suggest. Second, it is useful to compare this case directly to Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996), the Supreme Court’s most recent major pronouncement on the issuance of injunctions in prison cases. Doing so demonstrates that the injunction in this case suffers none of the standing or other defects that led the .Court in Lewis to preclude equitable relief. Because the two points inform one another, I will discuss them together.
Standing is a jurisdictional issue. The court therefore must address standing, where questionable, even if the parties do not raise it. See, e.g., Juidice v. Vail, 430 U.S. 327, 331, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977). Here, the Bureau of Prison *880Terms and its Chairman (BPT) did raise a standing issue, but on much more limited bases than the court’s comprehensive discussion may suggest. I mention that not because I think the court is wrong to do a thorough job, but because the fact that the BPT, in its very complete presentations, did not raise at all some of the concerns the court discusses suggests that, as the court ultimately concludes, there is no merit to them.
I therefore find it helpful to begin the standing inquiry with the question the court addresses last but upon which the BPT concentrated in its rather brief presentations — namely, whether the individual named plaintiffs suffered an actual injury. If they did, then under Hodgers-Durgin v. De La Vina, 199 F.3d 1037 (9th Cir.1999) (en banc), there is an Article III “case or controversy,” and the question becomes whether the named plaintiffs have made a showing of a “real or immediate threat that the plaintiff[s] will be wronged again” adequate to maintain a claim for equitable relief. Id. at 1042, quoting Los Angeles v. Lyons, 461 U.S. 95, 111, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983).
The BPT maintains — fairly cursorily— that some of the named plaintiffs suffered no “legal injury”, by which I presume BPT means that they suffered no Article III injury. Otherwise, the argument could not matter for standing purposes. One contention is that several of the named plaintiffs suffered no such injury because they never asked for an accommodation. But the question whether the provisions of Title II of the ADA assuring disabled individuals equal access to public programs are limited to those who request accommodation is a merits question, not one that affects whether the plaintiffs have suffered an injury in fact.
The BPT also suggests at points that the named plaintiffs lack standing because they cannot show that the result of their parole proceedings would have been different had they been accommodated. A similar inquiry was central in Lewis, because Lewis involved a constitutional challenge based on a right of access to the courts. Given the basis for the lawsuit, the Court in Lewis concluded that only inmates who could demonstrate that the prison’s failure to provide some means of accessing courts deprived them of the ability to litigate an arguable claim could show an actual injury. Id., at 351-353,116 S.Ct. 2174.
Here, however, the named plaintiffs are pursuing a statutorily-protected interest in equal access with other prisoners and parolees to parole-related BPT proceedings — a dignitary interest, so to speak. Further, the statute under which they are suing specifically protects disabled individuals’ “participation” in “programs” of a public entity. Plaintiffs are alleging, in other words, that the ADA protects the right of disabled but otherwise “qualified” individuals to participate in their own parole hearings whether or not the result is affected, just as the same statute protects the right of disabled but otherwise “qualified” professional golfers to participate in tournaments even if they come in last and don’t win a penny. See PGA Tour, Inc. v. Martin, 532 U.S. 661, 121 S.Ct. 1879, 149 L.Ed.2d 904 (2001).
Another BPT contention is that because the California Department of Corrections (CDC) entered into a settlement with the plaintiff class regarding its own ADA violations, the plaintiffs have no continuing “legal injury” with regard to matters within the BPT’s bailiwick that might be remedied by the CDC plan. There is, however, nothing in the present record regarding any actual relevant change of conditions due to the CDC plan. The matter is therefore more properly addressed, as the court addresses it, by adjusting the scope *881of relief to cover only the BPT’s involvement.
The BPT’s fourth standing challenge concerns only the plaintiffs who were involved in parole revocation proceedings. BPT analogizes the plaintiffs’ situation to that of ordinary citizens who seek to contest governmental conduct that might ensue if the plaintiffs break the law in the future, as in Lyons and O’Shea v. Littleton, 414 U.S. 488, 499, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974). BPT argues that the parolee plaintiffs in this case cannot allege a credible threat of future injury sufficient to sustain a claim to equitable relief, because the possibility that they will participate in future parole revocation hearings depends on too many contingencies.
The court addresses that contention convincingly, showing that:
(1) Most importantly, many of the plaintiffs had already been subjected to multiple parole revocation proceedings, compare Hodgers-Durgin, 199 F.3d at 1045 (citizens stopped repeatedly by Border Patrol agents should be able to demonstrate the requisite likelihood of future injury, although plaintiffs stopped once in ten years could not).
(2) There are various critical differences between the situation of individuals subject to parole supervision and ordinary citizens as regards the likelihood of future involvement in liberty-threatening proceedings. These differences include the fact of mandatoiy, ongoing interactions with law enforcement officials, the fact that parole can be and often is revoked for reasons other than violations of criminal laws, and the absence of any probable cause requirement preceding a parole revocation hearing.
(3) There would be no further contingencies if plaintiffs were again threatened with parole revocation, because the absence of accommodation was established BPT policy.
Interestingly, Lewis, while expressing great concern to assure that only inmates who had suffered actual injury could obtain injunctive relief, appeared willing to assume the likelihood of future injury from actual injury in the past where the affected plaintiffs and class members remained within the corrections system and subject to its rules, regulations, and facilities. The Court did not ask whether the illiterate plaintiff who had his court case dismissed with prejudice because he had no assistance in bringing it was likely to have a claim dismissed again in the future for that reason. Instead, the Court held only that “[t]he remedy must ... be limited to the inadequacy that produced the injury in fact that the plaintiff has established.” Id. at 357,116 S.Ct. 2174.
For all these reasons, the named plaintiffs in this case, like the two plaintiffs in Hodgers-Durgin, demonstrated that they have Article III standing to pursue this litigation. The questions then become (1) whether they have also established entitlement to equitable relief; and (2) if so, whether the scope of the relief granted is commensurate with the showing of injury suffered by the class.
It is critical to this case, in my view, that these two inquiries are not the same. While the prevalence of similar injuries among members of the class who are not named plaintiffs is not relevant to the first inquiry, see Hodgers-Durgin, 199 F.3d at 1045, the circumstances of class members are relevant to — indeed, of enormous importance to — the second inquiry, namely, the appropriate scope of any injunctive relief, as Lewis indicates. See 518 U.S. at 359-60, 116 S.Ct. 2174 (looking at all the state’s prison facilities and at class members who were not named plaintiffs before concluding that there were only two in*882stances in which an illiterate inmate was unable to file a claim because he did not have assistance); id. at 360 n. 7, 116 S.Ct. 2174 (“[o]ur holding regarding the inappropriateness of systemwide relief for illiterate inmates does not rest upon the application of standing rules, but rather ... upon the respondents’ failure to prove that denials of access to illiterate prisoners pervade the State’s prison system.”)1 This consideration of class members’ circumstances once standing and entitlement to equitable relief by named plaintiffs is established is commensurate with the general rule that once a court properly certifies a class action, “the unnamed persons described in the certification acquire[ ] a legal status separate from the interest asserted by the appellant.” Sosna v. Iowa, 419 U.S. 393, 393, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975); see also Gerstein v. Pugh, 420 U.S. 103, 110 n. 11, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975)2; United States Parole Comm’n v. Geraghty, 445 U.S. 388, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980).
As to the inquiry whether the named plaintiffs here have established their own entitlement to equitable relief, the circumstances surveyed above with respect to those plaintiffs’ Article III standing are determinative: The life prisoners have a likely recurring injury, because they may well have repeated parole suitability hearings and the record establishes that the BPT had an ongoing policy of not providing for the full participation of inmates with the named plaintiffs’ communication, mental, and mobility disabilities. The parolees, for the reasons already discussed, are more in the situation of the inmates in Lewis than the free-roving citizens in Hodgers-Durgin, as they remain subject to the direct supervision and intervention of the criminal justice system even if they do not break any criminal laws. They therefore have a likelihood of recurring exposure to parole hearings, and to the BPT’s legally deficient policies regarding their participation in those hearings.
Turning to the second question — whether systemwide relief was merited — it is here that the contrast with Lewis becomes most stark. The ADA, as noted, protects against exclusion from participation. In this case, therefore, unlike Lewis, it suffices that such denial of participation exists for each category of disability represented by the named plaintiffs as well as geographically across the system. Whether *883or not there are inmates of each category throughout the system whose ability to attain or stay on parole was affected as a result does not matter. Compare Lewis, 518 U.S. at 350, 116 S.Ct. 2174 (“The foregoing analysis would not be pertinent here if, as respondents seem to assume, the right at issue — the right to which the actual or threatened harm must pertain — was the right to a law library or to legal assistance.”) The plaintiffs have made this showing, through extensive individual and expert testimony, and, critically, the BPT does not now challenge as unsupported by the evidence any of the findings of the court regarding particular examples of ADA violations or the pervasiveness of its ADA violations throughout the system.
The BPT comes at the contention that the named plaintiffs should not have been permitted to attain relief directed at the class’s injuries in another way as well, maintaining that the named plaintiffs should be allowed to represent only classes with their particular disabilities, and then only with regard to the type of hearing to which they were exposed. But there is no reason that a plaintiff cannot be typical— or present common issues — with regard to both the class of disability they have and the type of hearing they have experienced, independently.
Moreover, how a class is properly defined depends largely on the claim they seek to adjudicate. Here, the contention is that the BPT had a consistent policy of precluding meaningful participation in hearings for disabled prisoners and parolees generally, and for the particular classes of disabled prisoners and parolees represented by the named plaintiffs specifically. There are only so many forms of interaction between the prisoners and parolees and the BPT — written, oral, and physical. Whether a particular plaintiff has dyslexia or another learning disability does not matter with regard to whether the BPT has in place means of accommodating prisoners or parolees who cannot read. In Lewis, for example, the Court treated two illiterate inmates as raising a common issue concerning adequate legal assistance without considering why each inmate could not read.3 Similarly, whether a particular plaintiff is a paraplegic or has multiple sclerosis does not matter with respect to whether the BPT improperly conducts hearings in places inaccessible to mobility-impaired individuals.
If the challenge were to a discrete BPT policy of refusing to accommodate only certain disabilities within the groups of disabilities included in the certified class, the Bureau might have a point, but that is not the case. Similarly, if there were some asserted conflict or diversity of interests between discrete subgroups of disabled inmates or parolees relating to the causes of action asserted, the BPT might have a point, but that is not the case either.
There is one final comparison with Lewis that is worth making and that the court makes: The process the district court used here for devising a suitable remedial plan is precisely the kind of process Lewis indicates is appropriate. The court in this case issued essentially an umbrella injunction, setting forth the general areas— training, identification and accommodation, forms, equipment, the screening process, appeals, monitoring — that the BPT needed to address, and directing the BPT to develop specific policies and procedures for complying with the ADA. In accord with a directed negotiation process included in the injunction, the BPT has apparently responded to the plaintiffs’ objections to their proposed plans satisfactorily to the *884plaintiffs, and a plan was achieved without further court intervention. The BPT has no problem with the practicalities of the plan, and intends to abide by it even if the injunction is vacated.
As the court reports, then, this was a minimally intrusive, not an “inordinately— indeed, wildly — intrusive” injunction {Lewis, 518 U.S. at 362, 116 S.Ct. 2174). It gave the major role in determining the new procedures to be put in place “to the views of state prison authorities.” Id. It also bears noting, in light of any separation of powers concerns, that this injunction remedied a federal statutory violation. The court therefore had considerable guidance from Congress and from the federal executive branch in devising appropriate relief. Further, the court today has scrutinized the injunction carefully and, as noted, adjusted it with regard to the few instances in which it appears to impose unworkable burdens on the BPT.
For all these reasons, this case and Lewis are worlds apart, and the injunction in this case, as modified, was fully appropriate.4

. The Court goes on in the same footnote quoted in the text to say that "The issue of systemwide relief has nothing to do with the law governing class actions.” Lewis, 518 U.S. at 360 n. 7, 116 S.Ct. 2174. I take this statement to mean that the mere existence of a certified class covering prisoners throughout the system is not itself enough to justify sys-temwide relief. Rather, it is necessary to demonstrate that class members were injured in various institutions and with regard to the particular matters covered before a broad sys-temwide injunction is justified. Still, without the class, the individual plaintiffs would presumably be entitled only to injunctive relief regarding their personal situations, so the class does matter to that degree, as the consideration in the body of the Lewis opinion of the circumstances of non-named plaintiffs demonstrates.


. Gerstein is particularly informative here, as it involved a challenge regarding pretrial detention hearings, somewhat similar in their function and time-span to parole revocation hearings. The court noted that even though the named plaintiffs were no longer in custody at the time the class was certified, "in this case the constant existence of a class of persons suffering the deprivation is certain,” and, given the short-lived nature of any particular defendant’s claim to an adequate hearing, "[t]he claim ... is one that is distinctly 'capable of repetition, yet evading review.' ” 420 U.S. 103 at 111, 95 S.Ct. 854, 43 L.Ed.2d 54. The Court therefore allowed the case to go forward on a class basis, taking into account the separate interests of the members of the class.


. The Court went on for separate reasons to deny equitable relief.


. I should note that I regard the question whether Governor Davis and Secretary Presley remain proper parties after the stipulation as closer than the court's opinion suggests. I nonetheless do not dissent from that holding because (1) there is in the "Stipulation ... for Procedures to Determine Liability” no express release from liability, for the Governor and Secretary or anyone else; and (2) I cannot see why the two officials' presence or absence matters, as full relief can be obtained against the BPT and its Chairman, and the Governor and Secretary would have a duty as the Chairman's supervisors to see that he complies with any order against him.